 



Exhibit 10.2

SEVERANCE AGREEMENT

This Severance Agreement (hereinafter “the Agreement”) is made and entered into
between Pacific Sunwear of California, Inc., (hereinafter “the Company”) and Lou
Ann Bett (hereinafter “the Executive”).

WHEREAS, the Executive is to be employed by the Company in the capacity of
Division President, d.e.m.o.;

WHEREAS, the Company and the Executive wish to provide for the continuation of
certain payments and benefits to the Executive upon termination of Executive’s
employment under specified circumstances, and would like to set forth the terms
relating to a release by Executive of any claims Executive may have against
Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and good and valuable other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



  1.   Post-Termination Benefits



  a.   Salary. If the employment of Executive by Company is terminated without
Cause, as defined herein, Executive shall continue to receive from the Company
payment of Executive’s base salary for a period of one (1) year following the
date of termination of Executive’s employment (“the Termination Date”). Such
payments of base salary shall be payable to Executive on a bi-weekly basis and
shall be subject to mitigation by any amounts earned by Executive from a
subsequent employer during this period of time.



  b.   Bonus. In addition to the foregoing, if the employment of executive is
terminated by the Company without Cause, as defined herein, at any time during
the fourth fiscal quarter of the year, the Company shall also pay to Executive
in a single payment within 90 days of the end of the Company’s fiscal year, a
prorata portion of the bonus payment that would otherwise have been received for
that year. Such payment shall take into consideration only the
company-performance component of the bonus payment and shall not include the
individual-performance component of the bonus. The prorata portion of the bonus
shall be based on the number of weeks of employment completed by the Executive
during the fiscal year prior to the Termination Date.



  c.   Medical Benefits. If the employment of Executive by the Company is
terminated without Cause, as defined herein, the Company shall extend medical
coverage to the same extent already provided to the Executive under the
Company’s health benefits coverage for a period not to exceed

Page 1 of 6



--------------------------------------------------------------------------------



 



      one (1) year, or until such time as Executive is covered for medical
benefits by a successor employer, whichever is sooner. During such time of
extension of coverage, Executive shall be required to continue to provide the
employee contributions for such coverage. Such coverage includes medical, dental
and vision coverage. Nothing contained herein is intended to limit Executive’s
right to elect COBRA coverage following the expiration of the extended benefits
period.



  2.   Cause.         For purposes of this Agreement, the term “Cause” shall
mean:



  (i)   Executive’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or     (ii)   Executive is engaging or has engaged in
fraud, material dishonesty, or other acts of willful misconduct in connection
with the business affairs of the Company; or     (iii)   Executive engages in
theft, embezzlement, or other criminal misappropriation of funds from the
Company; or     (iv)   there is gross negligence in the performance of
Executive’s duties in her position of Division President, d.e.m.o..



  3.   At-Will Employment.         It is expressly understood and acknowledged
by Executive that Executive’s employment by Company is “at will” and nothing in
this Agreement alters the “at will” nature of the employment relationship.
Executive acknowledges that the Company may terminate her employment at any
time, with or without Cause; provided, however, that if the termination is
without Cause, Executive will be entitled to the benefits described herein.    
4.   Release Agreement         It shall be a condition to the obligations of the
Company to make the payments and provide the other benefits required hereunder
that Executive execute and deliver to the Company an effective General Release
Agreement with the Company, in substantially the form attached as Exhibit A
(“the Release Agreement”), said agreement to become effective following all time
constraints provided under the Older Workers Benefit Protection Act.     5.  
Counterparts.         This Agreement may be executed in one or more
counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other

Page 2 of 6



--------------------------------------------------------------------------------



 



      party and all time conditions under the Older Worker Benefit Protection
Act have passed without revocation of such signature.     6.   Miscellaneous.



  a.   This Agreement constitutes the entire agreement of the parties hereto
relating to the subject matter hereof, and there are no written or oral terms or
representations made by either party other than those contained herein.



  b.   This Agreement supersedes all prior agreements between the parties
concerning the subject matter hereof.



  c.   This Agreement may only be amended in writing signed by both parties. No
waiver by any party of any breach of this Agreement shall be deemed to be a
waiver by any party of any preceding or succeeding breach.



  d.   The validity, interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
regard to conflicts of law principles.



  e.   The headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of the Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated.

COMPANY:

Pacific Sunwear of California, Inc.

             
By:
      Date:    

           

  Greg H. Weaver
Chairman/CEO        
 
            EXECUTIVE:        
 
           

      Date:    

           

  Lou Ann Bett        

Page 3 of 6



--------------------------------------------------------------------------------



 



Exhibit A

GENERAL RELEASE AGREEMENT

     THIS GENERAL RELEASE AGREEMENT (“the Release”) is made and entered into as
of this ___day of ___, ___by Lou Ann Bett (“Executive”) in favor of Pacific
Sunwear of California, Inc.

     WHEREAS, the Company has, prior to the date hereof, employed Executive as a
fulltime employee of the Company, but as of this date, Executive’s status as an
employee has terminated; and

     WHEREAS, as a condition precedent to granting Executive certain severance
benefits pursuant to that Severance Agreement (“the Agreement”) between
Executive and the Company dated as of February 15, 2005, the Company has
required that Executive execute and deliver this Release in favor of the
Company;

     NOW, THEREFORE, for and in consideration of the foregoing and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, Executive hereby agrees as follows:

     1. Release.

     a. Except with respect to the Company’s obligations pursuant to the
Severance Agreement, any existing director or officer indemnification
obligations and any retirement or similar benefits, if any, applicable or
payable to Executive, Executive hereby unconditionally remises, releases and
forever discharges to the fullest extent permitted by law, the Company, its
employees, officers, directors, agents, affiliates, subsidiaries and each of
them from all manner of actions, proceedings, causes of actions, claims,
counterclaims, suits, debts, sums, monies, accounts, covenants, agreements,
promises, damages, losses or demands of whatever kind or nature from the
beginning of time to the present, whether known or unknown, in law or in equity,
which in the past, now or in the future arise, may arise or allegedly arise or
are in any way resulting from or in any manner connected with Executive’s
employment by the Company and the termination of such employment by the Company.
Executive waives all claims and causes of action against the Company and all
damages, if any, that may be recoverable. This release and waiver of all claims
and damages includes, but is not limited to, any tort or claim of wrongful
discharge, and all rights under the federal, state or local laws prohibiting
race, sex, age, religion, national origin, handicap, disability or other forms
of discrimination, including but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the California Fair
Employment and Housing Act, the California Family Rights Act, or any other
federal, state or local law, regulation or ordinance.

Page 4 of 6



--------------------------------------------------------------------------------



 



     b. This Release is intended to be effective as a bar to every claim,
demand, and cause of action stated above. Accordingly, Executive hereby
expressly waives any rights and benefits conferred by Section 1542 of the
California Civil Code, which provides that

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

2. Miscellaneous.

a. This Release embodies the entire agreement of the parties and supersedes all
prior agreements between the parties hereto relating to the subject matter
hereof.

b. The unenforceability or invalidity of any of the terms or provisions of this
agreement shall not affect the validity or invalidity of any of the terms or
provisions which shall be interpreted and construed in such manner as to carry
out fully the intention of the parties hereto.

c. This Release shall be construed and enforced in accordance with the laws of
the State of California.

d. Executive understands that by executing this release, Executive is giving up
possible rights that she may have, and that Executive does not have to sign this
release. This Release has been voluntarily and knowingly executed by Executive
with the express intention of effecting the extinguishment of any and all
obligations and damages that the Company may owe to Executive as provided
herein, other than those described in the Severance Agreement, dated
February 15, 2005.

3. Effective Waiver

a. Executive understands that the Executive has twenty-one (21) days to consider
whether or not to execute this release. Executive understands that a portion of
this release, solely relating to Executive’s rights under the Federal Age
Discrimination in Employment Act, as amended, may be revoked by notifying the
company in writing of such revocation within seven (7) days of execution of this
release. The portion of this release relating solely to Executive’s rights under
the Federal Age Discrimination in Employment act, as amended, is not effective
until the expiration of such seven (7) day period. All parts of this release not
relating to claims of age discrimination and alleged damages under the Age
Discrimination in Employment Act, as amended, are effective immediately upon
execution of this release. Executive understands that upon the expiration of
such seven (7) day period, this release will become

Page 5 of 6



--------------------------------------------------------------------------------



 



binding in its entirety upon the Executive and all portions thereof will be
irrevocable.

b. Executive further understands that the rights accruing to Executive under the
Severance Agreement previously entered into by Executive do not become due and
owing until such time as this Release has been executed voluntarily and
knowingly and the seven (7) day rescission period has expired, rendering the
Release irrevocable.

IN WITNESS WHEREOF, Executive has duly executed this Release in favor of the
Company as of the day
and year first above written.

EXECUTIVE:

_______________________________

     Lou Ann Bett

Page 6 of 6